Exhibit 10.26C

 

[*] indicates that a confidential portion of the text of this agreement has been
omitted. The non-public information has been filed separately with the
Securities and Exchange Commission.

 

EXECUTION COPY

 

SECOND AMENDED AND RESTATED

COLLABORATION AGREEMENT

 

THIS SECOND AMENDED AND RESTATED COLLABORATION AGREEMENT (this “Agreement”) is
executed as of January 12, 2005 (the “Signature Date”) and is effective as of
the 1st day of January 2005 (the “Effective Date”) by and between XOMA (US) LLC,
a Delaware limited liability company having its principal place of business at
2910 Seventh Street, Berkeley, California 94710 (“XOMA”), and Genentech, Inc., a
Delaware corporation having its principal place of business at 1 DNA Way, South
San Francisco, California 94080 (“Genentech”), each on behalf of itself and its
Affiliates. XOMA and Genentech are sometimes referred to herein individually as
a “Party” and collectively as the “Parties,” and references to “XOMA” and
“Genentech” shall include their respective Affiliates.

 

RECITALS

 

1. Genentech licensed a monoclonal antibody (then known as MHM-24) to the CD11a
cell integrin on the surface of leucocytes under the terms of an Evaluation and
License Agreement dated July 1, 1991 among Genentech, The Chancellor Masters and
Scholars of the University of Oxford, Andrew J. McMichael and James E.K.
Hildreth (the “Oxford Agreement”). Genentech humanized such antibody and began
its preclinical development, including the development of a pilot process for
producing the antibody.

 

2. Genentech and XOMA’s predecessor in interest entered into that certain
Collaboration Agreement effective as of April 22, 1996, as amended by the
Amendment thereto dated as of April 14, 1999 (the “Original Agreement”) and as
further amended by the Amended and Restated Collaboration Agreement dated March
31, 2003 (the “First Amended and Restated Agreement”).

 

3. XOMA Ltd. and Genentech entered into a Secured Note Agreement-Commercial
Launch Loan on March 31, 2003, the full amount of the loan under which has been
paid.

 

4. XOMA desires to terminate the U.S. profit and loss sharing arrangement under
the First Amended and Restated Agreement and be released from its obligations
under the Note Agreement; in lieu of profit and loss sharing, XOMA desires to
receive royalties in the U.S. The Parties are further revising the royalty
structure that would have applied had XOMA repaid to Genentech the entirety of
the loan balance under the Note Agreement (defined below).

 

5. Genentech wishes to release XOMA Ltd. from its obligation under the Amended
and Restated Convertible Secured Note Agreement - Development Loan between
Genentech and XOMA Ltd. dated March 31, 2003 (the “Note Agreement”) to repay to
Genentech the balance of the principal loaned to XOMA Ltd. under the Note
Agreement and any interest accrued on that principal. In addition, Genentech
wishes to release any security interest it may hold pursuant to the Security
Agreement between Genentech and XOMA Ltd. dated March 31, 2003 (the “Security
Agreement”).

 

6. Genentech and XOMA wish to amend and restate the First Amended and Restated
Agreement on the terms set forth below.



--------------------------------------------------------------------------------

ARTICLE 1: DEFINITIONS

 

The following terms shall have the following meanings as used in this Agreement:

 

1.1 “Affiliate” means an entity that, directly or indirectly, through one or
more intermediaries, is controlled by XOMA or Genentech. As used herein, the
term “control” will mean the direct or indirect ownership of fifty percent (50%)
or more of the stock having the right to vote for directors thereof or the
ability to otherwise control the management of the corporation or other business
entity.

 

1.2 “Aggregate Annual Net Sales” means aggregating the Net Sales amounts
(occurring in the applicable calendar year) of each Licensed Product sold in the
applicable countries. For clarity, Net Sales amounts for different Licensed
Products shall not be aggregated together and only Net Sales amounts of the same
Licensed Product shall be aggregated together for the purpose of calculating
royalty tiers.

 

1.3 “Allocable Overhead” means costs incurred by a Party or for its account that
are attributable to a Party’s supervisory, services, occupancy costs, corporate
bonus (to the extent not charged directly to department), and its payroll,
information systems, human relations or purchasing functions and which are
allocated to company departments based on space occupied or headcount or other
activity-based method. Allocable Overhead shall not include any costs
attributable to general corporate activities including, by way of example,
executive management, investor relations, business development, legal affairs
and finance.

 

1.4 “[*] Trial” is defined in Section 2.1.

 

1.5 “Anti-CD11a” means that certain monoclonal antibody now known as Efalizumab,
and other constructs with minor modifications thereto resulting from changes to
the manufacturing process occurring after the transfer thereof from XOMA to
Genentech, which recognizes the CD11a cell adhesion molecule on leucocytes, the
full length sequences of the light and heavy chains of which are set forth in
Exhibit A attached hereto and incorporated herein.

 

1.6 “Clinical Trial” means any clinical trial in which Anti-CD11a (individually
and not as a combination) is tested in human subjects, whether or not conducted
in the United States, and whether such trial is a Phase I trial designed to make
an initial determination of safety, a Phase II trial designed to make a
preliminary determination of efficacy and/or dose ranges, or a Phase III or
pivotal trial designed to establish safety and efficacy for registration
purposes, or for any other purpose, or any combination of the foregoing.

 

1.7 “Combination Product Adjustment” means the following with respect to sales
by Genentech or any sublicensee other than an Ex-U.S. Partner: in the event a
Licensed Product is sold in the form of a combination product containing one or
more active ingredients in addition to a Licensed Product, Net Sales for such
combination product will be adjusted by multiplying actual Net Sales of such
combination product by the fraction A/(A + B), where A is the invoice price of a
Licensed Product, if sold separately, and B is the invoice price of any other
active component or components in the combination, if sold separately. If, on a
country-by-country basis, the other active component or components in the
combination are not sold separately in said country, Net Sales shall be
calculated by multiplying actual Net Sales of such combination product by the
fraction A/C, where A is the invoice price of the Product if sold separately and
C is the invoice price of the combination product. If, on a country-by-country
basis, neither a Licensed Product nor the other active component or components
of the combination product are sold separately in said country, Net Sales shall
be determined by the Parties in good faith.

 

1.8 “Commercially Reasonable and Diligent Efforts” means those efforts
consistent with the exercise of prudent scientific and business judgment, as
applied to other pharmaceutical products of similar potential and market size by
the Party in question.

 

1.9 “Control” means possession of the ability to grant a license or sublicense,
or to authorize access and use, as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party.

 

1.10 “Development Costs” means costs, including Allocable Overhead, arising from
a Clinical Trial (including transition of the [*] Trial). Development Costs
shall include but are not limited to the cost of studies on the toxicological,
pharmacokinetic, metabolic or clinical aspects of a Licensed Product conducted
internally or by

 

-2-



--------------------------------------------------------------------------------

individual investigators or consultants necessary for the purpose of obtaining
and/or maintaining approval of a Licensed Product in the Field by a government
organization and costs for preparing, submitting, reviewing or developing data
or information for the purpose of submission to a governmental authority to
obtain and/or maintain approval of a Licensed Product in the Field as well as
costs of studies to add data to or expand package inserts and costs of
scientific advisory boards. Development Costs shall include the cost of
post-launch clinical studies in support of a Licensed Product in the Field.
Development Costs shall include expenses for compensation, benefits and travel
and other employee-related expenses, as well as data management, statistical
designs and studies, document preparation, and other expenses associated with
the clinical testing program.

 

1.11 “[*] Trial” is defined in Section 2.1.

 

1.12 “Ex-U.S. Genentech Partner” means an entity which has contractual rights
pursuant to an agreement with Genentech to develop and commercialize Licensed
Products in the Field in the Genentech Territory or any portion thereof.

 

1.13 “Field” means the use of Licensed Products for the treatment, diagnosis or
prevention of any human condition, disorder or disease.

 

1.14 “Genentech Know-How” means Information that (i) Genentech discloses to XOMA
under this Agreement and (ii) is within the Control of Genentech.

 

1.15 “Genentech Patents” means Patents issued by or filed with the United States
Patent Office, owned by or Controlled by Genentech in whole or in part, that are
necessary to make, use, sell, offer for sale or import a Licensed Product in the
Field, including Patents owned jointly by the Parties as provided hereunder.
Notwithstanding the foregoing, but subject to Section 12.10, Genentech Patents
shall not include any of the following: (i) the Itakura/Riggs Patents (which
term is defined on Exhibit B, which is attached hereto and incorporated herein),
which patents Genentech represents are not required in connection with any
manufacture or use of Anti-CD11a or a Licensed Product made in mammalian cells
under this Agreement; (ii) the Cabilly Coexpression Patents (which term is
defined on Exhibit B, which is attached hereto and incorporated herein); and
(iii) the Cabilly Chimera Patents (which term is defined on Exhibit B, which is
attached hereto and incorporated herein).

 

1.16 “Genentech Territory” means worldwide (except for the United States).

 

1.17 “Gross Sales” means the gross amount invoiced by Genentech or its
Affiliates or sublicensees for sales of a Licensed Product to Third Parties in
the applicable country or countries.

 

1.18 “Information” means techniques and data relating to any Licensed Products,
including, but not limited to, biological materials, inventions, practices,
methods, knowledge, know-how, skill, experience, test data including
pharmacological, toxicological and clinical test data, analytical and quality
control data, marketing, pricing, distribution, cost, sales, manufacturing,
patent data or descriptions.

 

1.19 “Investigational New Drug Application” or “IND” means an “investigational
new drug application,” as defined in the U.S. Food, Drug and Cosmetic Act and
the regulations promulgated thereunder, submitted for regulatory approval for
initiating clinical trials in the United States, or any equivalent foreign
application, registration or certification.

 

1.20 “Licensed Product” or “Licensed Products” means a formulation for use in
the Field containing Anti-CD11a.

 

1.21 “Net Sales” means, with respect to sales in the United States, Gross Sales
less the sum of (a), (b) and (c) where (a) is a provision, determined under
generally accepted accounting principles in the United States, for (i) trade,
cash and quantity discounts or rebates (other than price discounts granted at
the time of invoicing and which are included in the determination of Gross
Sales), (ii) credits or allowances given or made for rejection or

 

-3-



--------------------------------------------------------------------------------

return of previously sold products or for retroactive price reductions
(including Medicare and similar types of rebates), (iii) taxes, duties or other
governmental charges levied on or measured by the billing amount, as adjusted
for rebates and refunds, (iv) charges for freight and insurance directly related
to the distribution of Licensed Products (to the extent not paid by the Third
Party customer), and (v) credits or allowances given or made for wastage
replacement, indigent patient and any other sales programs agreed to by the
Parties, (b) is a periodic adjustment of the provision determined in (a) to
reflect amounts actually incurred for (i), (ii), (iii), (iv) and (v), and (c) is
the Combination Product Adjustment as defined in this Agreement, if any.
Provisions allowed in (a) and adjustments made in (b) and (c) will be reviewed
by the Parties’ financial representatives.

 

With respect to sales by an Ex-U.S. Genentech Partner, Net Sales as used in the
Agreement shall mean, as to each calendar quarter, the gross amount invoiced for
all Licensed Products sold by an Ex-U.S. Genentech Partner, its Affiliates and
sublicensees in arm’s length transactions to Third Parties other than the
Ex-U.S. Genentech Partner’s Affiliates or sublicensees in the Genentech
Territory during such quarter, less (i) rebates and price reductions,
retroactive or otherwise (including rebates similar to Medicare or other
government rebates), (ii) credits or allowances given or made for rejection or
return of, and for uncollectible amounts on, previously sold Licensed Products,
(iii) taxes, duties or other governmental charges levied on or measured by the
billing amount, as adjusted for rebates and refunds, (iv) charges for freight,
postage and insurance directly related to the distribution of Licensed Products
(to the extent not paid by the Third Party customer), (v) credits or allowances
given or made for wastage replacement, indigent patient and similar programs, to
the extent actually deducted from the gross amount invoiced, and (vi) amounts
debited on account of bad debts with respect to sales previously invoiced, all
of items (i) – (vi) above as adjusted periodically to represent actual results
in accordance with International Accounting Standards (IAS). If applicable,
amounts calculated pursuant to the foregoing paragraph (including subsections
(i) – (vi)), shall then be adjusted by the amount(s) defined in any agreement(s)
between Genentech and any Ex-U.S. Genentech Partner(s) relating to the
development of Anti-CD11a as the “Combination Product Adjustment” (which term
may or may not be the same as the term “Combination Product Adjustment” as
defined in Section 1.7 of this Agreement), if applicable.

 

“Patent” means (i) valid and enforceable letters patent, including any
extension, registration, confirmation, reissue, continuation, division,
continuation-in-part, re-examination or renewal thereof, and (ii) pending
applications for letters patent.

 

“Regulatory Approval” means any approvals (including pricing and reimbursement
approvals), licenses, registrations or authorizations of any federal, state or
local regulatory agency, department, bureau or other governmental entity
necessary for the manufacture and sale of Licensed Products in a regulatory
jurisdiction.

 

“Third Party” means any entity other than XOMA or Genentech.

 

“United States” or “U.S.” shall mean the United States of America, its
territories and possessions.

 

“XOMA Know-How” means Information which (i) XOMA discloses to Genentech under
this Agreement and (ii) is within the Control of XOMA.

 

“XOMA Patents” means any and all Patents owned or Controlled in whole or in part
by XOMA that are necessary to make, use, sell, import, or offer for sale
Licensed Product in the Field, including XOMA’s interest in any Patents owned
jointly by the Parties as provided hereunder.

 

-4-



--------------------------------------------------------------------------------

In addition, the following terms have the meanings given them in the
corresponding Sections of this Agreement:

 

Term

--------------------------------------------------------------------------------

 

Section

--------------------------------------------------------------------------------

Agreement   Introduction Approved Budget   3.9 Article 11 Dispute   11.1 CGL  
10.3 Confidential Information   5.1 Effective Date   Introduction Filing Party  
6.3(b) First Amended and Restated Agreement   Recitals Genentech   Introduction
Genentech Inventions   6.1 Initial U.S. Royalty Period   3.4(a)(1) Initial
Ex-U.S. Royalty Period   3.4(a)(2) Joint Inventions   6.1 Joint Patents   6.1
Losses   10.1(a) Non-Anti-CD18 Anti-LFA1 Protein Product   3.4(b)(1) Note
Agreement   Recitals Original Agreement   Recitals Oxford Agreement   Recitals
Party/Parties   Introduction PL   10.3 Relevant Information   8.1 Security
Agreement   Recitals Serious Adverse Event   8.5 Signature Date   Introduction
Term   9.1 Unexpected Adverse Event   8.5 XOMA   Introduction XOMA Inventions  
6.1

 

ARTICLE 2: DEVELOPMENT AND MARKETING OF LICENSED PRODUCTS

 

2.1 Current Clinical Trials.

 

(a) [*] Trial. XOMA and Genentech have been conducting a Clinical Trial of
Raptiva® (or Efalizumab, a Licensed Product) for use in treating [*] (“[*]
Trial”). After the Effective Date, XOMA will continue performing its activities
for the [*] Trial, in the same manner as XOMA has been performing those
activities prior to the Effective Date, but in any event consistent with the
existing protocols and other requirements for the [*] Trial. Reimbursement for
Development Costs for the [*] Trial is addressed in Section 3.9.

 

(b) [*] Trial. XOMA and Genentech have been conducting preliminary work related
to a Clinical Trial of Raptiva® (Efalizumab, a Licensed Product) for use in
treating [*] (“[*] Trial”). After the Signature Date, Genentech and XOMA will
work together to transition the [*]Trial to Genentech or to one or more Third
Parties selected and approved by Genentech. Reimbursement for Development Costs
for such transition is addressed in Section 3.9.

 

2.2 Future Clinical Trials. During the [*] after the Effective Date, from time
to time at Genentech’s sole discretion, Genentech may propose to XOMA that XOMA
conduct a Clinical Trial or provide services in support of a Clinical Trial
conducted by Genentech or a Third Party and related to a Licensed Product. XOMA
will consider such proposal, and has no obligation to undertake any such
Clinical Trial or to provide services in support of a Clinical Trial. If
Genentech and XOMA agree to have XOMA conduct a Clinical Trial or provide
services in support of a Clinical Trial, then the Parties shall negotiate in
good faith with respect to terms under which XOMA would do so. It is understood
that Genentech has no obligation to offer XOMA any opportunities to conduct
Clinical Trials.

 

2.3 Sole Decision. Genentech shall have the sole right and the sole
decision-making authority, to be exercised at its sole discretion, without
consultation with XOMA or any other entity, regarding, all development,
manufacturing, clinical, marketing and commercialization activities related to
Licensed Products anywhere in the world, including rights and decision-making
authority regarding involvement by Third Parties.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 3: LOANS, PAYMENTS AND ROYALTIES

 

3.1 Finance Representatives. Each Party shall appoint a representative to serve
as a contact for payments, royalty calculations and other financial issues under
this Agreement. A Party may change its financial representative, at any time, on
notice to the other Party. Financial representatives are not authorized to amend
the terms of this Agreement or waive any rights on behalf of either Party. At
XOMA’s request from time to time no more than once per calendar quarter,
Genentech will provide to XOMA, for XOMA’s budgeting purposes only, information
regarding projected sales of Licensed Products.

 

3.2 Note Agreement and Security Agreement.

 

(a) As consideration for the reduction in payments and royalties to XOMA under
this Agreement, as of the Effective Date, Genentech shall release XOMA Ltd. from
its obligation under the Note Agreement to pay to Genentech the balance of the
amount of principal loaned to XOMA Ltd. under the Note Agreement (forty million
dollars ($40,000,000)) and any interest accrued on that principal amount. XOMA
Ltd.’s obligations under the Note Agreement are deemed satisfied.

 

(b) In connection with the foregoing release, the Security Agreement is
terminated, and Genentech shall use Commercially Reasonable and Diligent Efforts
to release any claim for any security interest that it holds under or in
connection with the Security Agreement. In this subsection, Commercially
Reasonable and Diligent Efforts include filing appropriate documentation with
the USPTO and other governmental organizations, as appropriate.

 

3.3 Payments under the First Amended and Restated Agreement. Each Party is
responsible for, and will continue to be responsible for, any and all payments
owing or accrued under the First Amended and Restated Agreement prior to the
Effective Date of this Agreement.

 

(a) Royalties. Without limiting the foregoing, Genentech shall pay XOMA for all
royalties, for the period prior to the Effective Date of this Agreement, that
Genentech has an obligation to pay under the First Amended and Restated
Agreement.

 

(b) Loss Sharing. Also without limiting the foregoing, XOMA shall pay Genentech
for XOMA’s share of all U.S. Commercialization Costs (as defined in the First
Amended and Restated Agreement) incurred under the First Amended and Restated
Agreement for the period prior to the Effective Date of this Agreement. XOMA’s
share will be calculated pursuant to the terms of the First Amended and Restated
Agreement.

 

(c) Payment Terms. Within two (2) business days after the Signature Date, XOMA
shall transfer to Genentech [*] dollars ($[*]), which the Parties have agreed is
an estimate of XOMA’s share of the U.S. Commercialization Costs (as defined in
the First Amended and Restated Agreement) incurred during the third calendar
quarter of 2004, reduced by an estimated amount of Development Costs for the
first calendar quarter of 2005. The Parties will reconcile the foregoing
estimates with the actual amounts on or before ten (10) business days after the
end of the first calendar quarter of 2005. For any other amounts owed by XOMA
under the First Amended and Restated Agreement (including XOMA’s share of the
U.S. Commercialization Costs incurred between October 1, 2004 and December 31,
2004), Genentech may offset such amounts against royalties owed by Genentech
under this Agreement. Such offset will be on a dollar-for-dollar basis until all
amounts owed by XOMA under the First Amended and Restated Agreement have been
paid in full.

 

3.4 Royalties. This Article 3 sets forth the only consideration due to XOMA
regarding the subject matter of this Agreement.

 

-6-



--------------------------------------------------------------------------------

(a) Initial Period Royalty.

 

(1) Royalty for Sales in the United States. As consideration to XOMA for the
licenses and other rights granted to Genentech under this Agreement, beginning
as of the Effective Date and continuing for the first [*] from the date of the
first commercial sale of a Licensed Product approved for commercial sale in the
United States (i.e., [*] from November 17, 2003) (such period, the “Initial U.S.
Royalty Period”) Genentech shall make royalty payments to XOMA as follows:

 

(A) Genentech shall pay a royalty of [*] percent ([*]%) for the portion of
Aggregate Annual Net Sales of each Licensed Product in the United States that is
less than [*] dollars (US$[*]).

 

(B) Genentech shall pay a royalty of [*] percent ([*]%) for the portion of
Aggregate Annual Net Sales of each Licensed Product in the United States that is
equal to or greater than [*] dollars (US$[*]).

 

(2) Royalty for Sales in the Genentech Territory. As consideration to XOMA for
the licenses and other rights granted to Genentech under this Agreement,
beginning as of the Effective Date and continuing on a country by country basis
for the first [*] from the date of the first commercial sale of a Licensed
Product approved for commercial sale in each such country in the Genentech
Territory (each such period an “Initial Ex-U.S. Royalty Period”), Genentech
shall pay a royalty of [*] percent ([*]%) of Net Sales of each Licensed Product
in such country in the Genentech Territory. Without limiting Genentech’s
obligations hereunder, it is understood that such an amount may be a
pass-through royalty from one or more Ex-U.S. Genentech Partners.

 

(b) Royalties after Initial Period.

 

(1) Royalty After Initial Period for Sales in the United States. As
consideration to XOMA for the licenses and other rights granted to Genentech
under this Agreement, for sales inside the U.S. (i.e., sales outside the
Genentech Territory) after the Initial U.S. Royalty Period and for the remainder
of the Term, Genentech shall pay a royalty of either:

 

(A) if there is at least one FDA-approved indication for Licensed Products and a
Third Party has obtained Regulatory Approval in any such indication to market
either (i) an anti-CD11a product or (ii) a Non-Anti-CD18 Anti-LFA1 Protein
Product, then [*] percent ([*]%) of Net Sales in the U.S.; or

 

(B) if not, then [*] percent ([*]%) of Net Sales inside the U.S. (i.e., outside
the Genentech Territory).

 

For purposes of this subsection, “Non-Anti-CD18 Anti-LFA1 Protein Product” means
an antibody or other protein that binds to LFA1, provided it is not an antibody
that binds to CD18.

 

(2) No Royalty After Initial Period for Sales Outside the United States. On a
country by country basis, after the end of the applicable Initial Ex-US Royalty
Period, Genentech shall not owe any payments to XOMA for sales in such country
in the Genentech Territory. After the Initial Ex-U.S. Royalty Period for each
country within the Genentech Territory, Genentech shall have an exclusive,
paid-up, irrevocable license under the XOMA Patents and XOMA Know-How to make,
use, sell, offer for sale, have sold and import Licensed Product(s) in that
country within the Genentech Territory.

 

(c) Third Party Royalties. Genentech is responsible for any royalties owed to
Third Parties in connection with Licensed Products.

 

(d) Royalty Payment Timing. Royalty payments due under this Agreement shall be
made quarterly within ninety (90) days following the end of each calendar
quarter for which such royalties are due. Where Genentech has the right,
pursuant to subsection 3.3(c), to offset against royalties under this Agreement
amounts owed by XOMA under the First Amended and Restated Agreement, Genentech
has no obligation to make payments except to the extent the royalties owed
exceed the amount Genentech has a right to offset against such royalty payments
under subsection 3.3(c).

 

-7-



--------------------------------------------------------------------------------

(e) Royalty Payment Reports. For each month during which any royalties are to be
paid under this Agreement, Genentech shall (i) provide to XOMA an initial report
with a good faith estimate of Net Sales and royalties for Net Sales in the U.S.
(i.e., outside the Genentech Territory), within ten (10) business days after the
end of the applicable month, and (ii) provide to XOMA an initial report with a
good faith estimate of Net Sales and royalties for Net Sales inside the
Genentech Territory, to the extent available to Genentech, within fifteen (15)
business days after the end of the applicable month. In addition to the initial
report, each royalty payment under subsection 3.4(d) must be accompanied by a
final report summarizing the Net Sales during the relevant calendar quarter on a
regional basis, or such other basis as available to Genentech. Royalties due
will be promptly reconciled as necessary with reported Net Sales and Annual
Aggregate Net Sales, including as a result of Genentech obtaining new or
additional information from an Ex-U.S. Genentech Partner, whether as a result of
an audit of that Ex-U.S. Genentech Partner or otherwise.

 

(f) Audits. Genentech shall maintain its books of accounts for, and records of
Net Sales for, Licensed Product for [*] after such Net Sales occur. During the
[*] period for records of Net Sales, XOMA may examine such records with respect
to determining appropriate amounts of Net Sales as follows: Genentech shall
permit an independent certified public accountant selected by XOMA (and
reasonably acceptable to Genentech) to examine such books of account and records
kept by Genentech as may be necessary to determine the correctness of any report
or payment related to such royalty payments. Any such accountant shall enter
into a confidentiality agreement with both parties. Such examination shall be
made at reasonable times during regular business hours and upon at least twenty
(20) business days’ prior notice. In addition, such examination may be conducted
not more often than once each year and may cover only periods not previously
subject to such examination. After Genentech’s review of the accountant’s
examination report and its agreement with such report, or after a final
determination pursuant to Article 11, Genentech shall immediately pay all
understated royalty payments due to XOMA for Net Sales of Licensed Products by
Genentech, together with interest on such amounts due from the date accrued, at
the interest rate described in Section 3.4(g). XOMA shall be solely responsible
for the expenses of an examination under this Section unless there is a final
determination that royalty payments under this Agreement have been, [*] in the
aggregate. In that case, Genentech promptly shall reimburse XOMA for the
reasonable costs of the examination. Results of any such examination shall be
provided to both Parties. Those results, along with any records or accounting
information, are Confidential Information of Genentech and subject to Article 5.
The foregoing clause survives expiration or termination of the royalty
obligations under this Agreement for the period of time Genentech is required to
maintain its relevant books and accounts, but no more than a total of [*].

 

(g) Late Payments. Any late payments under this Agreement shall bear interest at
a rate of [*] (defined as the rate published in the U.S. Federal Reserve
Bulletin H.15 or any successor bulletin thereto) plus [*] percent ([*]%) per
annum or the maximum rate permitted by law, whichever is less.

 

(h) Taxes. XOMA shall pay any and all taxes levied on account of, or measured
exclusively by, payments, including royalties, it receives under this Agreement.
If laws or regulations require that taxes be withheld, Genentech shall (i)
deduct those taxes from the remittable royalty, (ii) timely pay the taxes to the
proper taxing authority, and (iii) send proof of payment to XOMA within sixty
(60) days following that payment.

 

3.5 Blocked Currency. In any country where the local currency is blocked and
cannot be removed from the country, royalties shall continue to be accrued in
such country and Net Sales in such country shall continue to be reported, but
such royalties will not be paid until they may be removed from the country. At
such time as Genentech is able to remove such blocked currency from such country
it shall also remove and pay any royalties accrued during such blocked period on
XOMA’s behalf.

 

3.6 Foreign Exchange. For the purpose of computing Net Sales for Licensed
Products sold in a currency other than United States Dollars, such currency
shall be converted into United States Dollars in accordance with Genentech’s
customary and usual translation procedures consistently applied.

 

-8-



--------------------------------------------------------------------------------

3.7 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either Party or any report required to
be made by any Party shall be made to or by an Affiliate of that Party if
designated by that Party as the appropriate recipient or reporting entity.

 

3.8 Sublicensees. Any licenses or sublicenses granted by Genentech shall include
an obligation for the licensee or sublicensee to account for and report its Net
Sales of Licensed Product using the same accounting standards used to determine
royalties owed on Net Sales of Licensed Products and Genentech shall pay
royalties to XOMA as if the Net Sales of the sublicensee were Net Sales of
Genentech.

 

3.9 Development Costs.

 

(a) Approved Budgets. Within ten (10) business days after the Signature Date,
XOMA shall provide to Genentech an estimated budget of Development Costs for
XOMA’s activities to transition the [*] Trial and to continue the [*] Trial
under Section 2.1. Genentech and XOMA then will work together to produce final
plans for the transition of the [*] Trial, and will agree on final budgets for
both the transition and the [*] Trial. Each of the final agreed budgets then is
an “Approved Budget” for purposes of this Agreement.

 

(b) Reimbursement. Genentech shall provide to XOMA a quarterly advance against
Development Costs in an Approved Budget on or before the last day of the quarter
prior to the quarter to which those advances apply; provided that the advance
for the first quarter of 2005 will be paid as set forth in Section 3.3(c). The
Parties, each through its financial representative, will meet within thirty (30)
days after the end of each calendar quarter to review actual Development Costs
in the just-completed calendar quarter in comparison to the just-completed
quarter’s advance against Development Costs, to determine any adjustments to be
applied to or refunded/paid, as applicable, to the next quarter’s advance.

 

(c) Overruns. Genentech has no obligation to pay XOMA for other than Development
Costs, and Development Costs are limited to no more that [*] percent ([*]%) of
the amount in an Approved Budget, unless such spending is approved in advance by
Genentech in writing.

 

(d) Reporting. XOMA shall report Development Costs in a manner consistent with
its project cost system. In general, project cost systems report actual time
spent on specific projects, apply the actual labor costs, capture actual costs
of specific projects and Allocable Overhead. The Parties acknowledge that the
methodologies used will be based on systems in place.

 

3.10 Records and Inspection.

 

(a) Inspection of XOMA Records by Genentech. XOMA shall maintain complete and
accurate records relevant to costs, expenses, and payments under the First
Amended and Restated Agreement, and under this Agreement for periods during
which Development Costs that will be reimbursed by Genentech are being incurred.
All such records must be maintained for a period of [*] from creation. During
that [*] period Genentech may examine those records with respect to determining
appropriate costs and expenses, as follows: XOMA shall permit an independent
certified public accountant selected by Genentech (and reasonably acceptable to
XOMA) to examine any such records. Any such accountant shall enter into a
confidentiality agreement with both parties. Such examination shall be made at
reasonable times during regular business hours and upon at least twenty (20)
business days’ prior notice. In addition, such examination may be conducted not
more often than once each year and may cover only periods not previously subject
to such examination. After XOMA’s review of the accountant’s examination report
and its agreement with such report or after a final determination pursuant to
Article 11, XOMA shall immediately pay to Genentech all additional payments due
to Genentech under the First Amended and Restated Agreement or this Agreement,
together with interest on such amounts due from the date accrued, at the
interest rate described in Section 3.4(g). Genentech shall be solely responsible
for the expenses of an examination under this Section unless there is a final
determination that the expenses incurred by XOMA under the First Amended and
Restated Agreement or this Agreement have been, [*] in the aggregate. In that
case, XOMA shall promptly reimburse Genentech for the reasonable costs of the
examination. Results of any such examination shall be provided to both Parties.
Those results, along with any records or accounting information, are
Confidential Information of XOMA and Genentech and subject to Article 5.

 

-9-



--------------------------------------------------------------------------------

(b) Inspection of Genentech Records by XOMA. Genentech shall maintain complete
and accurate records relevant to costs, expenses, and payments under the First
Amended and Restated Agreement. All such records must be maintained for a period
of [*] from creation. During that [*] period XOMA may examine those records with
respect to determining appropriate costs and expenses, as follows: Genentech
shall permit an independent certified public accountant selected by XOMA (and
reasonably acceptable to Genentech) to examine any such records. Any such
accountant shall enter into a confidentiality agreement with both parties. Such
examination shall be made at reasonable times during regular business hours and
upon at least twenty (20) business days’ prior notice. In addition, such
examination may be conducted not more often than once each year and may cover
only periods not previously subject to such examination. After Genentech’s
review of the accountant’s examination report and its agreement with such
report, or after a final determination pursuant to Article 11, Genentech shall
immediately pay to XOMA all additional payments due to XOMA under the First
Amended and Restated Agreement, together with interest on such amounts due from
the date accrued, at the interest rate described in Section 3.4(g). XOMA shall
be solely responsible for the expenses of an examination under this Section
unless there is a final determination that the expenses incurred by Genentech
under the First Amended and Restated Agreement have been, [*] in the aggregate.
In that case, Genentech shall promptly reimburse XOMA for the reasonable costs
of the examination. Results of any such examination shall be provided to both
Parties. Those results, along with any records or accounting information, are
Confidential Information of Genentech and XOMA and subject to Article 5.

 

3.11 Payment Methods. Payments from Genentech to XOMA under this Article 3 will
be made via a mutually agreed method consistent with Genentech’s practices, such
as via wire transfer of funds to an account in the United States designated by
XOMA, via check, or via another method of payment. Payments will be in
immediately available funds denominated in the currency of the United States.

 

ARTICLE 4: LICENSES

 

4.1 License to XOMA and XOMA Covenant.

 

(a) Genentech grants XOMA a non-exclusive license under the Genentech Patents
and Genentech Know-How in the Field solely to use (but not to make, have made,
import, sell, or offer to sell) Licensed Products to perform its obligations
under this Agreement regarding any Clinical Trials in the United States. Said
license is royalty-free.

 

(b) XOMA covenants and agrees not to make, have made, sell, offer for sale or
import Licensed Product anywhere in the world, and not to use Licensed Products
anywhere in the world, except in the United States pursuant to the license under
subsection 4.1(a) or except as expressly authorized by Genentech.

 

4.2 License to Genentech Within the Field. XOMA grants to Genentech a worldwide
license under the XOMA Patents and XOMA Know-How in the Field to develop, make,
have made, use, sell, offer for sale, have sold and import Licensed Products.
Such license shall be exclusive even as to XOMA in the United States and
Genentech Territory (except as set forth in subsection 4.1(a) above).

 

4.3 Sublicensing. Genentech shall have an unrestricted right to grant
sublicenses under this Agreement. Unless otherwise agreed, each sublicensee
shall be subject to all of the obligations of Genentech hereunder applicable to
that part of the territory being licensed. XOMA shall have no right to grant
sublicenses.

 

ARTICLE 5: CONFIDENTIALITY

 

5.1 Confidentiality; Exceptions. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing, the Parties agree that, for the
term of this Agreement and for [*] thereafter, the receiving Party shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any Information and other
information and materials furnished to it by the other

 

-10-



--------------------------------------------------------------------------------

Party pursuant to this Agreement, including, but not limited to, financial
statements and budgets (collectively, “Confidential Information”), except to the
extent that it can be established by the receiving Party that such Confidential
Information:

 

(a) was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

 

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

 

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

 

(d) was disclosed to the receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the disclosing Party
not to disclose such information to others; or

 

(e) was subsequently developed by the receiving Party without use of the
Confidential Information as demonstrated by competent written records.

 

5.2 Authorized Use and Disclosure of Confidential Information.

 

(a) XOMA may use and disclose Genentech’s Confidential Information (i) as
required to comply with a law, a governmental regulation or a court order,
subject to the requirements of subsection 5.2(c), (ii) to conduct Clinical
Trials of Licensed Products; provided that disclosure of Genentech’s
Confidential Information to a Third Party must be under a binder of
confidentiality containing provisions substantially as protective as those of
this Article 5 or (iii) to prosecute or defend litigation, after such disclosure
has been approved by Genentech.

 

(b) Genentech may use and disclose XOMA’s Confidential Information (i) as
required to comply with a law, a governmental regulation or a court order,
subject to the requirements of subsection 5.2(c), (ii) to conduct preclinical or
Clinical Trials of Licensed Products, (iii) to file and prosecute Patent
applications, or (iv) to prosecute or defend litigation. Genentech also may
disclose XOMA’s Confidential Information, under a binder of confidentiality
containing provisions substantially as protective as those of this Article 5,
(x) to its licensors of intellectual property and other rights related to
Licensed Products, or (y) to consultants, potential and actual sublicensees and
other Third Parties, for any purpose provided for in this Agreement and/or in
connection with the development and commercialization of Licensed Products.

 

(c) If a Party is required by law or regulation to make any disclosure of the
other Party’s Confidential Information it will, except where impracticable for
necessary disclosures, for example in the event of medical emergency, give
reasonable advance notice to the other Party of such disclosure requirement and,
except to the extent inappropriate in the case of patent applications, will use
its reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed.

 

(d) Nothing in this Article 5 shall restrict Genentech from using for any
purpose any Information developed by it during the course of the activities
under this Agreement.

 

5.3 Survival. This Article 5 shall survive the termination or expiration of this
Agreement for a period of [*].

 

5.4 Termination of Prior Agreement. This Article 5 supersedes Article 11 of the
Original Agreement, Article 12 of the First Amended and Restated Agreement, and
the Confidentiality Agreements between the Parties dated October 11, 1995, one
of which was last signed on October 20, 1995 and one of which was last signed on
January 11, 1996 and both of which were amended on April 11, 1996, except that
the Research Scientists, as defined in the Oxford Agreement, shall continue to
be third party beneficiaries under this Agreement to the extent

 

-11-



--------------------------------------------------------------------------------

such previous Confidentiality Agreement is superseded. All Information exchanged
between the Parties under the above referenced agreements shall be deemed
Confidential Information and shall be subject to the terms of this Article 5 as
of the Effective Date.

 

5.5 Press Releases; Use of Names.

 

(a) Except as expressly set forth in this Agreement, no right, express or
implied, is granted by this Agreement to use in any manner the name “XOMA,”
“Genentech” or any other trade name or trademark of the other Party or its
Affiliates in connection with the performance of this Agreement.

 

(b) Neither XOMA nor Genentech will issue any press release or make any other
public announcement concerning the existence of this Agreement, the relationship
between the Parties, the subject matter of this Agreement, the status of any
Licensed Products or any Clinical Trials for those Licensed Products, except as
follows: (i) as part of an initial press release mutually agreed upon by the
Parties, (ii) to the extent permitted by prior consent of the other Party, (iii)
to the extent that disclosure of the information contained in such press release
or public announcement has been previously approved by the other Party in
substantially the same form, (iv) to attorneys, consultants and accountants
retained to represent a Party in connection with the transactions contemplated
hereby, subject to obligations of confidentiality of such attorneys, consultants
or accountants (which must be the subject of a written agreement in the case of
consultants), and (v) as required to be disclosed to comply with applicable law
or regulation, including pursuant to the disclosure requirements of the
Securities and Exchange Commission or similar body. Each Party shall obtain its
own legal advice regarding compliance with securities laws.

 

(c) Requests for approval of any press release or other public announcement
covered under (b)(ii) above must be submitted no less than [*] prior to the
proposed date of such press release or public announcement; provided that each
Party’s approval may be delayed until the occurrence of the event triggering
such press release or public announcement. Proposed filings and other
disclosures covered under (b)(v) above must be submitted no less than [*] prior
to the date of the proposed filing, and the filing Party must seek confidential
treatment of the Agreement if filed as an Exhibit. Notwithstanding the
foregoing, if the filing Party is required by law to make disclosure within
fewer than [*] after an event, then the filing Party will submit proposed
filings and disclosures with as much advance notice as reasonably possible, and
the reviewing Party will use reasonable efforts to review that filing within the
period of time indicated by the filing Party. Any review will be for purposes of
notice and accuracy, but will not be considered legal advice regarding
compliance with securities laws.

 

(d) During the first [*] after the Effective Date, Genentech will use
Commercially Reasonable and Diligent Efforts to make advance disclosure to XOMA
of those portions of any press release, publicity or public disclosure or
statement that mention XOMA in the context of Licensed Products or Genentech’s
relationship to XOMA under this Agreement. Subject to this subsection,
Genentech’s public disclosures of new Information not previously released and
all Genentech press releases related to this Agreement or to any Licensed
Product(s) are at Genentech’s sole discretion, and Genentech has sole authority
as to the content and timing of such disclosures.

 

ARTICLE 6:

OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS

 

6.1 Ownership of Intellectual Property. XOMA shall own all inventions made under
this Agreement solely by its employees (“XOMA Inventions”). Genentech shall own
all inventions made under this Agreement solely by its employees (“Genentech
Inventions”). All inventions made under this Agreement jointly by employees of
XOMA and Genentech (“Joint Inventions”) will be owned jointly by XOMA and
Genentech and each Party shall retain full ownership under any Patents resulting
therefrom (“Joint Patents”), with full ownership rights in any field and the
right to sublicense without the consent of the other Party, without accounting.
The laws of the United States with respect to inventorship shall apply in all
jurisdictions giving force and effect to this Agreement.

 

6.2 Disclosure of Patentable Inventions. XOMA shall provide to Genentech any
invention disclosure that discloses an invention that relates to a Licensed
Product. Such invention disclosures shall be provided to Genentech within thirty
(30) days after XOMA determines that an invention has been made.

 

-12-



--------------------------------------------------------------------------------

6.3 Patent Filings.

 

(a) Initial Responsibility. Genentech, at its sole discretion, responsibility
and expense, shall file, prosecute and maintain Patents in the United States to
cover Genentech Inventions, Joint Inventions and XOMA Inventions relating to any
Licensed Product. The determination of the countries in the Genentech Territory
in which to file any patent applications on Genentech Inventions, Joint
Inventions and XOMA Inventions relating to any Licensed Product shall be made by
Genentech, and Genentech shall be responsible for such filings in such
countries. Genentech shall have the right, at its expense, to direct and control
all material actions relating to the prosecution or maintenance of Genentech
Patents, Joint Patents and XOMA Patents in the United States and Genentech
Territory, including without limitation, interferences, oppositions, appeals and
revocation proceedings.

 

(b) XOMA Patents and Joint Patents. If Genentech elects not to file a XOMA
Patent or a Joint Patent, it shall so inform XOMA. XOMA may then file, prosecute
and maintain any such XOMA Patent or Joint Patent at its sole responsibility and
expense. The Party responsible for filing such a XOMA Patent or Joint Patent
will be termed the “filing Party.” The filing Party shall keep the other Party
reasonably apprised of the status of each XOMA Patent and Joint Patent and shall
seek the advice of the other Party with respect to patent strategy and draft
applications and shall give reasonable consideration to any suggestions or
recommendations of the other Party concerning the preparation, filing,
prosecution, maintenance and defense thereof. The Parties shall cooperate
reasonably in the prosecution of all XOMA Patents and Joint Patents and shall
share all material information relating thereto promptly after receipt of such
information. If, during the term of this Agreement, Genentech intends to allow
any XOMA Patent or Joint Patent relating to a Licensed Product to lapse or
become abandoned without having first filed a substitute, Genentech shall make
reasonable efforts to notify XOMA of such intention at least sixty (60) days
prior to the date upon which such XOMA Patent or Joint Patent shall lapse or
become abandoned, and XOMA shall thereupon have the right, but not the
obligation, to assume responsibility for the prosecution, maintenance and
defense thereof at its sole expense.

 

(c) Initial Filings if Made Outside of the United States. The Parties agree to
use reasonable efforts to ensure that any Patent that relates to the subject
matter of this Agreement and is filed outside of the United States prior to a
U.S. filing will be in a form sufficient to establish the date of original
filing as a priority date for the purposes of a subsequent U.S. filing.

 

6.4 Enforcement Rights.

 

(a) Enforcement. Genentech shall have the right, but not the obligation, to
institute, prosecute and control at its own expense any action or proceeding
with respect to infringement of any of the Genentech Patents, Joint Patents and
XOMA Patents by counsel of its own choice. XOMA shall have the right, at its own
expense, to be represented in any action for infringement of XOMA Patents or
Joint Patents by counsel of its own choice. If Genentech elects not to institute
such action or proceeding with respect to any XOMA Patent, XOMA shall have the
right at its sole expense to institute such action or proceeding, and Genentech
shall have the right, at its own expense, to be represented in any action by
counsel of its choice. In the event of an infringement of a Joint Patent, the
Parties shall decide the best way to proceed. If one Party brings any such
action or proceeding, the other Party agrees to be joined as a party plaintiff
if necessary to prosecute the action or proceeding and to give the first Party
reasonable assistance and authority to file and prosecute the suit. Any damages
or other monetary awards recovered pursuant to this Section 6.4 shall be
allocated first to the costs and expenses of the Party bringing suit, then to
the costs and expenses, if any, of the other Party. Any amounts remaining shall
be retained by the Party bringing suit.

 

(b) Settlement with a Third Party. The Party that controls the prosecution of a
given claim with respect to a Licensed Product shall also have the right to
control settlement of such claim; provided, however, that if one Party controls,
no settlement shall be entered into without the written consent of the other
Party if such settlement would materially and adversely affect the interests of
such other Party. If there is no agreement between the Parties, then the dispute
will be resolved pursuant to Article 11.

 

-13-



--------------------------------------------------------------------------------

6.5 Infringement Defense. If a Third Party asserts that a Patent or other right
owned by it is infringed by any Licensed Product, Genentech will be solely
responsible for deciding how and whether to defend against any such assertions
at its cost and expense. XOMA shall have the right, at its own expense, to be
represented in any such action by counsel of its choice. No settlement of such
an action shall be entered into by Genentech without XOMA’s written consent if
such settlement would materially and adversely affect XOMA’s interests.

 

ARTICLE 7: REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties. Each of the Parties hereby represents and
warrants as follows:

 

(a) This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by such Party does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it is bound, or violate any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

 

(b) XOMA has not granted, and during the term of this Agreement will not grant,
any right to any Third Party relating to its respective Patents and know-how
related to the use of Licensed Products in the Field, if that right would
conflict with the rights granted to Genentech.

 

(c) Such Party has the right to grant the licenses it has granted herein.

 

7.2 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates; provided,
however, that each Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.

 

ARTICLE 8: INFORMATION AND REPORTS

 

8.1 Contribution of Information. XOMA shall disclose to Genentech all
preclinical, clinical, regulatory, commercial and other information that is
obviously useful to the development and commercialization of Licensed Products
and that is either (i) known by XOMA as of the Effective Date, or (ii) becomes
known by XOMA as a result of activities related to a Clinical Trial (“Relevant
Information”). Within [*] after the Signature Date, XOMA shall provide to
Genentech a list of all such Relevant Information then existing, and, promptly
upon written request by Genentech thereafter, transfer to Genentech a copy of
any such requested Relevant Information, including (if so requested) a copy of
XOMA’s own database of data from any and all Clinical Trials of a Licensed
Product for which XOMA was responsible. XOMA shall transfer to Genentech copies
of additional Relevant Information at the end of any Clinical Trial and upon
request by Genentech. Unless otherwise agreed, the Parties will use the same
procedure regarding transfer of Relevant Information as had been used in the
most recent project. However, at the option of Genentech, Relevant Information
shall be provided in a computer readable format by XOMA, to the extent
available, and XOMA shall also assist in the transfer to Genentech and the
validation of data within Relevant Information.

 

8.2 Compliance with Privacy Laws. Notwithstanding Section 8.1, XOMA has no
obligation to make disclosures prohibited by law or contract. XOMA shall use
Commercially Reasonable and Diligent Efforts to obtain all necessary consents
required for disclosure of the data and reports which XOMA is required to
provide to Genentech pursuant to this Agreement. In the event that any such
consent can not be obtained, XOMA shall provide to Genentech data and
documentation that have been redacted to make disclosure lawful.

 

8.3 Complaints. If XOMA receives any complaints with respect to any Licensed
Product, then XOMA shall notify Genentech, providing sufficient detail, within
[*] after the event, and in any event in sufficient time to allow Genentech to
comply with any and all regulatory requirements imposed upon it in any country.

 

-14-



--------------------------------------------------------------------------------

8.4 IND’s for Licensed Products. IND’s for Clinical Trials conducted under this
Agreement, along with IND’s for any Licensed Product, will be held by Genentech
and not XOMA. To the extent XOMA currently holds any IND’s for Clinical Trials
that are to be conducted by XOMA, it shall continue to hold those IND’s until
the completion of such Clinical Trial, after which XOMA will transfer such IND
to Genentech and Genentech will hold such IND. To the extent XOMA currently
holds any IND’s related to the Licensed Product or to completed Clinical Trials,
XOMA shall work with Genentech in good faith to transfer those IND’s to
Genentech.

 

8.5 Adverse Drug Events. The Parties recognize that the holder of a Drug
Approval Application may be required to submit information and file reports to
various governmental agencies on compounds under clinical investigation,
compounds proposed for marketing or marketed drugs. Such information must be
submitted at the time of initial filing for investigational use in humans and at
the time of a request for market approval of a new drug. In addition,
supplemental information must be provided on compounds at periodic intervals and
adverse drug experiences must be reported at more frequent intervals depending
on the severity of the experience. Consequently, XOMA shall provide Genentech
with the following information and reports of which it has knowledge:

 

(a) for initial and/or periodic submission to government agencies, significant
information relating to Licensed Product from preclinical laboratory, animal
toxicology and pharmacology studies, as well as adverse drug experience reports
from Clinical Trials and registries with a Licensed Product, to the extent XOMA
has such information in its possession or control;

 

(b) all adverse drug event information for any Licensed Product of which XOMA is
or becomes aware;

 

(c) in connection with a Licensed Product in a Clinical Trial conducted for
approval by a regulatory agency, reports of any Unexpected Adverse Event
(defined below) or Serious Adverse Event (defined below), within [*] of the
initial receipt of a report of such event or sooner if required for Genentech to
comply with regulatory requirements; and

 

(d) for a Licensed Product that has received Regulatory Approval, a report of
any adverse event for that Licensed Product that is a Serious Adverse Event and
or an Unexpected Adverse Event, within [*] of the initial receipt of a report or
sooner if required for Genentech to comply with regulatory requirements.

 

“Serious Adverse Event” is any event that suggests a significant hazard,
contraindication, side effect or precaution, or any event that is fatal or life
threatening, is permanently disabling, requires or prolongs inpatient
hospitalization or is a congenital anomaly, cancer or overdose. An “Unexpected
Adverse Event” is any adverse event not identified in nature, specificity,
severity or frequency in the current investigator brochure or the U.S. labeling
for the Licensed Product.

 

ARTICLE 9: TERM AND TERMINATION

 

9.1 Term. This Agreement commences as of the Effective Date and continues until
such time as no Licensed Product is any longer being developed or commercialized
anywhere in the world by Genentech, any Ex-U.S. Genentech Partner, or any
sublicensees of the foregoing (such period, the “Term”).

 

9.2 No Termination for Material Breach. Upon the material failure of either
Party to comply with any of its material obligations under this Agreement, all
remedies in law and in equity shall be available to the non-breaching Party,
except that the non-breaching Party may not terminate this Agreement.

 

9.3 Consequences of Termination or Expiration.

 

(a) Licenses. The licenses granted to Genentech under this Agreement survive any
expiration or termination of this Agreement. Royalty obligations continue in
accordance with the terms of Article 3.

 

-15-



--------------------------------------------------------------------------------

(b) Ownership of Certain Materials. As between the Parties, Genentech will own
(a) any investigational new drug applications for any Clinical Trials related to
Licensed Products, and (b) any data provided by XOMA to Genentech, including
data required to be provided under Article 8.

 

(c) Surviving Rights. As of the end of the Term, all obligations and rights of
the Parties under this Agreement terminate, except those obligations and rights
under the following Articles, Sections and subsections, which continue
perpetually or in accordance with their terms: Article 3 (Loans, Payments and
Royalties) (for the periods indicated), Section 4.2 (License to Genentech),
Section 4.3 (Sublicensing), Article 5 (Confidentiality) (for the period
indicated), Section 6.1 (Ownership of Intellectual Property), Article 7
(Representations and Warranties), Section 9.3 (Consequences of Termination or
Expiration), Section 9.4 (Bankruptcy), Section 10.1 (Indemnification), Section
10.2 (Limitation of Liability), Article 11 (Dispute Resolution), and Article 12
(Miscellaneous).

 

(d) No Prejudice. Termination, relinquishment or expiration of this Agreement
for any reason shall be without prejudice to any payments which shall have
accrued to the benefit of either Party prior to such termination, relinquishment
or expiration, including damages arising from any breach hereunder.

 

(e) Bankruptcy. Either Party may, in addition to any other remedies available to
it by law or in equity, terminate this Agreement, in whole or in part as the
terminating Party may determine, by written notice to the other Party, in the
event the other Party shall have become bankrupt, shall have made an assignment
for the benefit of its creditors or there shall have been appointed a trustee or
receiver of the other Party or for all or a substantial part of its property or
any case or proceeding shall have been commenced or other action taken by or
against the other Party in bankruptcy or seeking reorganization, liquidation,
dissolution, winding-up, arrangement, composition or readjustment of its debts
or any other relief under any bankruptcy, insolvency, reorganization or other
similar act or law of any jurisdiction now or hereafter in effect and any such
event shall have continued for sixty (60) days undismissed, unbonded and
undischarged. All rights and licenses granted under this Agreement by one Party
to the other Party are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101(56) of the Bankruptcy Code. The Parties
agree that the licensing Party under this Agreement shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code in the event
of a bankruptcy by the other Party. The Parties further agree that in the event
of the commencement of a bankruptcy proceeding by or against one Party under the
Bankruptcy Code, the other Party shall be entitled to complete access to any
such intellectual property pertaining to the rights granted in the licenses
hereunder of the Party by or against whom a bankruptcy proceeding has been
commenced and all embodiments of such intellectual property.

 

ARTICLE 10: INDEMNIFICATION, LIMITATION OF LIABILITY, INSURANCE

 

10.1 Indemnification.

 

(a) Genentech hereby agrees to save, defend and hold XOMA and its agents and
employees harmless from and against any and all losses, damages, liabilities,
settlements, suits, claims, actions, demands, penalties, fines, costs and
expenses (including reasonable attorney’s fees and expenses) (collectively the
“Losses”) resulting directly from the manufacture, use, handling, storage, sale
or other disposition of Licensed Products sold or used by Genentech, its
Affiliates, agents or sublicensees, except to the extent such Losses result from
the negligence or willful misconduct of XOMA, and also except for any Losses
resulting directly from XOMA’s use of Genentech’s processes or technology which
XOMA or its agents have modified without Genentech’s prior written consent.

 

(b) In the event that XOMA is seeking indemnification under subsection 10.1(a),
it shall inform Genentech of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit Genentech to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration), and shall cooperate as reasonably requested
(at the expense of Genentech) in the defense of the claim.

 

(c) XOMA hereby agrees to save, defend and hold Genentech and its agents and
employees harmless from and against any and all Losses resulting directly from
XOMA’s activities under this Agreement, except

 

-16-



--------------------------------------------------------------------------------

to the extent such Losses result from the negligence or willful misconduct of
Genentech, and also except for any Losses resulting directly from Genentech’s
use of any of XOMA’s processes or technology which Genentech or its agents have
modified without XOMA’s prior written consent.

 

(d) In the event that Genentech is seeking indemnification under subsection
10.1(c), it shall inform XOMA of a claim as soon as reasonably practicable after
it receives notice of the claim, shall permit XOMA to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration), and shall cooperate as reasonably requested
(at the expense of XOMA) in the defense of the claim.

 

10.2 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
OR TO ANY OF THE OTHER PARTY’S AFFILIATES FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, INCIDENTAL, OR PUNITIVE DAMAGES (INCLUDING LOST PROFITS) SUFFERED
BY THE OTHER PARTY OR ITS AFFILIATES IN RELATION TO ANY SUBJECT MATTER OF THIS
AGREEMENT (INCLUDING WITHOUT LIMITATION WITH RESPECT TO PERFORMANCE OF THIS
AGREEMENT OR LACK THEREOF) UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY, EVEN IF SUCH PARTY OR ITS AFFILIATES HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSS, DAMAGE, OR COST, EXCEPT TO THE EXTENT
IT MAY BE REQUIRED TO INDEMNIFY THE OTHER PARTYAS EXPRESSLY PROVIDED HEREIN.

 

10.3 Insurance Matters.

 

(a) Each Party shall maintain, on an ongoing basis, Commercial General Liability
(“CGL”) insurance, including contractual liability, in the minimum amount of [*]
dollars ($[*]) per occurrence and [*] dollars ($[*]) annual aggregate combined
single limit for bodily injury and property damage liability. Each Party shall
maintain on an ongoing basis Products Liability (“PL”) insurance (including
contractual liability) in the amount of at least [*] dollars ($[*]) per
occurrence and annual aggregate combined single limit for bodily injury and
property damage liability.

 

(b) Upon request of the other Party, each Party shall provide to the other Party
certificates evidencing all such required coverage hereunder; each such
certificate shall set forth the period of insurance and the limits of coverage
and shall be provided each year. CGL and PL insurance policies shall be an
occurrence form, but if only a claims-made form is available, then it may be in
a claims-made form, subject to compliance with all of the terms of this Section
10.3. Each of the above insurance policies shall be primary insurance with
respect to each Party’s own participation under this Agreement. The aggregate
deductibles under such CGL and PL insurance policies shall be reasonably
satisfactory to the other Party. At the request of either Party, the Parties
agree to review and discuss the requirements under this Section 10.3.

 

(c) Each Party shall procure and maintain at its own cost clinical trial
insurance with minimum limits as required by law and/or country, for the
duration of any Clinical Trials conducted under this Agreement.

 

(d) All of the above insurance coverage shall be maintained with an insurance
company or companies having an A.M. Best rating of X-VII or better.

 

ARTICLE 11: DISPUTE RESOLUTION

 

11.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the term of this Agreement which relate to either
Party’s rights and/or obligations hereunder. It is the objective of the Parties
to establish procedures to facilitate the resolution of disputes arising under
this Agreement in an expedient manner by mutual cooperation and without resort
to litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 11 if and when any dispute, controversy or
claim arising out of or relating to this Agreement, or the breach, termination
or invalidity hereof (“Article 11 Disputes”). Article 11 Disputes first will be
referred to a Vice President or Senior Vice President of Genentech and the Chief

 

-17-



--------------------------------------------------------------------------------

Executive Officer or a Vice President of XOMA. If after sixty (60) days the
dispute remains unresolved, the Parties agree to refer the matter to mediation
pursuant to Section 11.2. If after forty-five (45) days the matter cannot be
resolved by mediation, the Parties agree to submit to arbitration pursuant to
Section 11.3.

 

11.2 Mediation. For Article 11 Disputes, except (a) disputes relating to
intellectual property owned in whole or in part by XOMA or Genentech, or (b)
claims for equitable relief, the Parties shall try in good faith to resolve such
dispute by mediation administered by the American Arbitration Association in
accordance with its Commercial Mediation Rules. The mediation proceeding shall
be conducted at the location of the Party not originally requesting resolution
of the dispute. The Parties agree that they shall share equally the cost of the
mediation filing and hearing fees, and the cost of the mediator. Each Party must
bear its own attorney’s fees and associated costs and expenses.

 

11.3 Arbitration. For Article 11 Disputes not resolved pursuant to Section 11.1
or Section 11.2 within the time periods provided, except (a) disputes relating
to intellectual property owned in whole or in part by XOMA or Genentech, or (b)
claims for equitable relief, upon ten (10) days written notice, either Party may
initiate arbitration by giving notice to that effect to the other Party and by
filing the notice with the American Arbitration Association in accordance with
its Commercial Arbitration Rules. Such dispute shall then be settled by
arbitration in California in accordance with the Commercial Arbitration Rules of
the American Arbitration Association or other rules agreed to by the Parties, by
a panel of three (3) neutral arbitrators, who shall be selected by the Parties
using the procedures for arbitrator selection of the American Arbitration
Association.

 

(a) The Parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. Insofar as it applies, the United States
Arbitration Act shall govern the interpretation of, enforcement of, and
proceedings pursuant to the arbitration clause in this Agreement. Except insofar
as the United States Arbitration Act applies to such matters, the agreement to
arbitrate set forth in this Section 11.3 shall be construed, and the legal
relations among the Parties shall be determined in accordance with, the
substantive laws of California.

 

(b) The panel shall render its decision and award, including a statement of
reasons upon which such award is based, within thirty (30) days after the
arbitration hearing. The decision of the panel shall be determined by majority
vote among the arbitrators, shall be in writing and shall be binding upon the
Parties, final and non-appealable. Judgment upon the award rendered by the panel
may be entered in any court having jurisdiction thereof in accordance with
Section 11.4.

 

(c) Except as provided under the United States Arbitration Act and with respect
to the infringement, validity and/or enforceability of patent rights, no action
at law or in equity based upon any dispute that is subject to arbitration under
this Section 11.3 shall be instituted.

 

(d) All expenses of any arbitration pursuant to this Section 11.3, including
fees and expenses of the Parties’ attorneys, fees and expenses of the
arbitrators, and fees and expenses of any witness or the cost of any proof
produced at the request of the arbitrators, shall be paid by the non-prevailing
Party.

 

(e) For the purposes of Section 11.2 and Section 11.3, the Parties agree to
accept the jurisdiction of the federal courts located in the Northern District
of California for the purposes of enforcing the agreements reflected in this
Section 11.2 and 11.3.

 

11.4 Jurisdiction and Governing Law. For any disputes not subject to arbitration
or mediation above, California law (excluding conflict of laws principles)
governs and the Parties accept the jurisdiction of the state courts
geographically located in the Northern District of California or the federal
courts within the Northern District of California.

 

11.5 Determination of Patents and Other Intellectual Property. Any dispute
relating to the determination of validity of a Party’s Patents or other issues
relating solely to a Party’s intellectual property shall be submitted
exclusively to the federal courts located in the Northern District of
California, San Francisco Division, and the Parties hereby consent to the
jurisdiction and venue of such court.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 12: MISCELLANEOUS

 

12.1 Assignment.

 

(a) XOMA may freely assign its rights to receive payment from Genentech under
this Agreement, but shall provide notice to Genentech of such assignment
immediately upon such assignment. With respect to XOMA’s other rights and
obligations hereunder, XOMA shall not assign or delegate such obligations
(including by operation of law, in connection with a change of control, merger
or otherwise) without prior written consent of Genentech. Any purported or
attempted assignment in violation of the foregoing is void, and will be
considered a material breach of this Agreement.

 

(b) Genentech may assign all of its rights and obligations under this Agreement
(a) freely in connection with a merger or reorganization or the sale of all or
substantially all of its assets to which this Agreement relates, or (b) with the
prior written consent of XOMA. This Agreement shall survive any such merger or
reorganization of Genentech with or into, or such sale of assets to, another
party and no consent (except as otherwise set forth above) for such merger,
reorganization or sale shall be required hereunder.

 

(c) This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties. Any assignment not in
accordance with this Agreement shall be void.

 

12.2 Retained Rights. Nothing in this Agreement shall limit in any respect the
right of either Party to conduct research and development with respect to and
market products outside the Field using such Party’s technology.

 

12.3 Force Majeure. Neither Party shall lose any rights hereunder or be liable
to the other Party for damages or losses on account of failure of performance by
the defaulting Party if the failure is occasioned by government action, war,
terrorism, fire, explosion, flood, earthquake, strike, lockout, embargo, act of
God, or any other cause beyond the control of the defaulting Party; provided
that the Party claiming force majeure has exerted all Commercially Reasonable
and Diligent Efforts to avoid or remedy such force majeure; provided, however,
that in no event shall a Party be required to settle any labor dispute or
disturbance.

 

12.4 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

12.5 Notices. All notices hereunder shall be in writing and shall be deemed
given if delivered personally or by facsimile transmission (receipt verified),
telexed, mailed by registered or certified mail (return receipt requested),
postage prepaid, or sent by express courier service, to the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice; provided that notices of a change of address shall be effective
only upon receipt thereof).

 

If to XOMA,

 

addressed to: XOMA (US) LLC

2910 7th Street

Berkeley, California 94710

Attention: Company Secretary

Telephone: (510) 204-7200

Telecopy: (510) 649-7571

 

with a copy to: Chief Financial Officer

 

-19-



--------------------------------------------------------------------------------

If to Genentech,

 

addressed to: GENENTECH, INC.

1 DNA Way

South San Francisco, CA 94080

Attention: Corporate Secretary

Telephone: (650) 225-1000

Telecopy: (650) 952-9881

 

with a copy to the Vice President of Business Development

Telecopy: (650) 225-3009

 

12.6 Waiver. Except as specifically provided for herein, the waiver from time to
time by either of the Parties of any of its rights or its failure to exercise
any remedy shall not operate or be construed as a continuing waiver of same or
of any other of such Party’s rights or remedies provided in this Agreement.

 

12.7 Severability. If any term, covenant or condition of this Agreement or the
application thereof to any Party or circumstance shall, to any extent, be held
to be invalid or unenforceable, then (i) the remainder of this Agreement, or the
application of such term, covenant or condition to Parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law; and (ii) the
Parties hereto covenant and agree to renegotiate any such term, covenant or
application thereof in good faith in order to provide a reasonably acceptable
alternative to the term, covenant or condition of this Agreement or the
application thereof that is invalid or unenforceable, it being the intent of the
Parties that the basic purposes of this Agreement are to be effectuated.

 

12.8 Ambiguities. Ambiguities, if any, in this Agreement shall not be construed
against either Party, irrespective of which Party may be deemed to have
authorized the ambiguous provision.

 

12.9 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

12.10 Previous Activities. [*].

 

12.11 Entire Agreement. This Agreement, including all Exhibits attached hereto,
which are hereby incorporated herein by reference, together with the Common
Stock and Convertible Note Purchase Agreement dated as of April 22, 1996, as
amended, sets forth all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and,
as of the Effective Date, supersedes all prior agreements and understandings
between the Parties, including but not limited to the First Amended and Restated
Agreement, the Note Agreement and the Security Agreement, except for the
remaining obligations described in this Agreement. There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties regarding the subject matter herein
other than as set forth herein and therein. No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties hereto
unless reduced to writing and signed by the respective authorized officers of
the Parties.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Second Amended and Restated
Collaboration Agreement in duplicate originals by their proper officers as of
the Effective Date.

 

XOMA (US) LLC   GENETECH, INC. By:  

/s/ PETER B. DAVIS

--------------------------------------------------------------------------------

  By:  

/s/ LOUIS J. LAVIGNE, JR.

--------------------------------------------------------------------------------

    Peter B. Davis       Louis J. Lavigne, Jr. Title:   Vice President, Finance
and Chief   Title:   Executive Vice President and Chief     Financial Officer  
    Financial Officer

 

With respect to the Recitals and Section 3.2 only:

XOMA Ltd.

 

By:  

/s/ CHRISTOPHER J. MARGOLIN

--------------------------------------------------------------------------------

    Christopher J. Margolin Title:   Vice President, General Counsel and
Secretary

 

-21-



--------------------------------------------------------------------------------

Exhibit A

Anti-CD11a

 

Anti-CD11a Antibody Full Length Amino Acid Sequences

 

[*]



--------------------------------------------------------------------------------

EXHIBIT B

 

The “Itakura/Riggs Patents” shall mean the following U.S. patents and any and
all divisionals, continuations, continuations-in-part of any application from
which these U.S patents claim priority, including reissues, reexaminations or
extensions of these patents and foreign counterparts and supplementary
protection certificates of the foregoing:

 

U.S. 4,356,270

U.S. 4,366,246

U.S. 4,425,437

U.S. 4,431,739

U.S. 4,563,424

U.S. 4,571,421

U.S. 4,704,362

U.S. 4,812,554

U.S. 5,221,619

U.S. 5,420,020

U.S. 5,583,013

 

The “Cabilly Coexpression Patents” shall mean U.S. Patent No. 6,331,415 issued
December 18, 2001, and any and all patents issuing from divisionals,
continuations, or continuations-in-part of any application from which U.S.
Patent No. 6,331,415 claims priority, including reissues, reexaminations or
extensions of these patents and foreign counterparts and supplementary
protection certificates of the foregoing. Cabilly Coexpression Patents shall not
include Cabilly Chimera Patents identified below.

 

“Cabilly Chimera Patents” shall mean (i) U.S. Patent No. 4,816,567, issued March
28, 1989, and (ii) any claims directed to chimeric antibodies which claims are
found in any patent(s) issuing from divisionals, continuations, or
continuations-in-part of any application from which U.S. Patent No. 4,816,567
claims priority, or (iii) which claims are found in any patents that are
reissues, reexaminations, extensions, or foreign counterparts of any of the
foregoing (i) or (ii).